Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
After a correction officer received confidential information indicating that petitioner had stabbed a fellow inmate in the neck, petitioner was charged with violating the prison disciplinary rules prohibiting assault on another inmate and fighting. Petitioner was found guilty of both charges following a disciplinary hearing, however, on administrative appeal, the charge of *787fighting was dismissed. This CPLR article 78 proceeding challenging the determination finding him guilty of assault ensued.*
We confirm. A review of the in camera transcript belies petitioner’s contention that the Hearing Officer failed to make an independent assessment of the confidential informant’s credibility. Here, the Hearing Officer personally interviewed the confidential informant and was able to assess the credibility and reliability of the information provided (see Matter of Harris v Selsky, 9 AD3d 695 [2004]; Matter of Alba v Goord, 6 AD3d 847 [2004]). Furthermore, the Hearing Officer clearly indicated the evidence relied upon, including testimony from the confidential informant, in reaching the determination of guilt.
Crew III, J.P., Peters, Carpinello, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.

 Although the proceeding was properly transferred to this Court based upon petitioner’s assertion in his petition that the determination was not supported by substantial evidence, petitioner fails to raise such issue in his appellate brief and, therefore, the issue is deemed abandoned (see Matter of Garcia v Goord, 308 AD2d 609, 610 n [2003]).